DETAILED ACTION

The previous Office action dated 08/10/2022 was erroneously made Final. This action corrects the status to NON-FINAL. Accordingly, Applicant’s period for reply has been restarted to correspond to the mailing date of this action. See MPEP 707.13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 07/08/2022. Claims 1, 2, 4, 14 and 18 were amended. Claim 21 was newly added. Claims 3 and 15 are canceled.

Claim Objections
Claim 4 is objected to because of the following reason: 
The limitation “wherein a void exists between the upper portion, the lower portion ad the two bridge segments” raises an issue of clarity as to how the void could exist between three distinct structures (typically, the word “between” connotes existing at, into or across two objects or regions). Examiner suggests that Applicant amend this limitation to improve clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, 13, 14, 20, 21 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “each bridge segment extends laterally past their respective left and right lateral edges of the upper and lower portions” is unclear because the meaning of the word “their” is unclear in this context. 
For the purpose of examination, the limitation will be interpreted to recite “each bridge segment extends laterally past the respective left and right lateral edges of the upper and lower portions”.
Further, regarding claim 1, the limitation “the sides of the folding wing” lacks antecedent basis in the claim.
Regarding claim 4, the limitation “wherein a void exists between the upper portion, the lower portion ad the two bridge segments” is indefinite because it is not known how the void could exist between three distinct structures (typically, the word “between” connotes existing at, into or across two objects or regions).
Regarding claim 10, the limitation “the upper side of the folding wing” lacks antecedent basis in the claim. It is noted that claim 1, upon which claim 10 depends, recites a folding wing having an “upper portion” but not an “upper side”. Examiner does not interpret these terms to be synonymous.
Regarding claim 13, the limitation “the base of the retaining anchor” lacks antecedent basis in the claim.
Regarding claim 14, the limitation “detaching the two bridge segments to separate the upper portion from the lower portion” renders the scope of the claim unclear because neither claim 14, nor the structure recited in claim 1, previously recited that the two bridge segments are attached.
 For the purpose of examination, the limitation will be interpreted to mean that the two bridge segments are attached, and claim 14 recites a method where the previously attached bridge segments are detached to separate the upper portion from the lower portion.
Further, regarding claim 14, the limitation “removing the lid to expose the catheter port” is unclear because it is not known what is meant by “removing the lid”. It is not known whether the lid must be removed from the catheter enclosure device entirely. For the purpose of examination, since the lid appears to be intended to remain attached to the catheter enclosure device, the limitation will be interpreted to mean moving the lid from its current location.
Similarly, claim 16 is rejected because the limitation “wherein the lid is removed by sliding the lid toward the tail end” is unclear because it appears that merely sliding the lid toward the tail end would not remove the lid from the open-top box; as best understood, the lid can only be completely removed when it is slid completely off the open-top box.
Regarding claim 20, the limitation “the intravenous line” lacks antecedent basis in the claim.
Regarding claim 21, the limitation “wherein the two bridge segments extend laterally past their respective left and right lateral edges of the retaining anchor” is unclear because the meaning of the word “their” is unclear in this context. 
For the purpose of examination, the limitation will be interpreted to recite “each bridge segment extends laterally past the respective left and right lateral edges of the upper and lower portions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 4,782,977, hereinafter “Watanabe”).
Regarding claim 1, Watanabe discloses a catheter enclosure device (“container 20” of Fig. 1, see Fig. 5 illustrating how the enclosure device is sufficiently large enough to enclose a catheter and note how, therefore, the enclosure device corresponds to a catheter enclosure device) comprising: 
an open-top box 26 (Fig. 1) having a compartment (see Fig. 1 illustrating how the box has a rectangularly-shaped compartment), a forward end (see Fig. 1 illustrating how the box comprises a forward end having “aperture 60”), and a tail end (see Fig. 1 illustrating how the box comprises a tail end having “aperture 62”); 
a locking slot 60 (Fig. 1) at the forward end of the open-top box 26 (see Fig. 1 illustrating the locking slot positioned along the forward end of the box); 
a removable lid 28 (see Fig. 1) for covering the box 26 (see Fig. 2 illustrating the lid covering the box), wherein the lid 28 comprises a folding wing 22 (see Fig. 1) that overhangs the forward end of the box 26 when covering the box (see Fig. 2 and Fig. 4A-4D illustrating how the folding wing overhangs a portion of “extension 56” of the forward end of the box in order to insert “aperture 60” when the lid covers the box), wherein the folding wing comprises: 
a hinge 40 that allows the folding wing 22 to fold down over the forward end of the box 26 (see Fig. 2 and Fig. 4A-4D illustrating how the hinge allows the folding wing to fold over extension 56 of the forward end of the box and note how the enclosure device may be flipped 180° such that the hinge allows the folding wing to fold down over extension 56 of the forward end of the box); 
an upper portion (located between the hinge 40 and the tab portion 44; see Fig. 1) and a lower portion (combination of body 38 and snap lock portion 46; see Fig. 1); 
two bridge segments (i.e., portions that define the tab portion 44, each segment of which opposes the other and extends laterally beyond the edges of the hinge 40 and joint 42 on either side of the hinge and joint 42) connecting the upper portion to the lower portion (Fig. 1), wherein the bridge segments are on the sides of the folding wing and each bridge segment extends laterally past respective left and right lateral edges of the upper and lower portions connecting the upper portion to the lower portion (as noted above)
a retaining anchor 46 (Fig. 1) that fits into the locking slot 60 when the folding wing 22 is folded down (see Fig. 4D illustrating how the retaining anchor fits into the locking slot when the folding wing is folded and note how the enclosure device may be flipped 180° such that the anchor fits into the locking slot when the folding wing is folded down).
Regarding claim 2, Watanabe discloses the catheter enclosure system of claim 1 and further discloses wherein the one or more bridge segments 44 are the sole connection between the upper portion and the lower portion (see Fig. 1 and 4B illustrating how the tab portion 44, which consists of the bridge segments, is the only structure that connects the upper and lower portions).
Regarding claim 11, Watanabe discloses that the hinge is a living hinge (i.e., the hinge is made from the same material as the two segments that it connects). 

Claims 1, 2, 9, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Congleton et al (U.S. Pat. 3,767,110, hereinafter “Congleton”).
Regarding claim 1, Congleton discloses a catheter enclosure device (see Fig. 1; the enclosure device is disclosed to be able to hold light bulbs, and is thus sufficiently large enough to enclose a catheter; therefore, the device meets the intended use of enclosing a catheter) comprising: 
an open-top box (combination of 12 and 14; see Fig. 1) having a compartment 22 (Fig. 1), a forward end (corresponding to the location of wing a locking slot 30; see Fig. 1), and a tail end (corresponding to the location at an integral hinge 16; see Fig. 1); 
a locking slot 30 (Fig. 1) at the forward end of the open-top box; 
a removable lid for covering the box (see member 12 in Fig. 1; although element 12 is not shown at the top of the box, a lid can cover any part of the box, or alternatively, the box can be flipped over so that the element 12 is covering the top of the box), wherein the lid 12 comprises a folding wing 28 (Fig. 1) overhangs the forward end of the box when covering the box, wherein the folding wing comprises: 
a hinge 36 (Fig. 1) that allows the folding wing to fold down over the forward end of the box (see Fig. 2); 
an upper portion (formed between the keyways 39; see Fig. 1, Annotation “A”, below showing dotted lines delineating each portion with “U” as the upper portion) and a lower portion (i.e., the inwardly tapering portion near retaining anchor 41; see Fig. 1, Annotation “A” showing dotted lines delineating each portion with “L” as the lower portion), each portion having left and right lateral edges;
two bridge segments (formed below the keyways 39 and above the retaining anchor 41; see Fig. 1, Annotation “A”, below, showing dotted lines delineating a bridge portion “B” portion, and Fig. 1 Annotation “B”, below, showing the two bridge segments) connecting the upper portion to the lower portion, wherein the bridge segments are on the sides of the folding wing and each bridge segment extends laterally past their respective left and right lateral edges of the upper and lower portions (see Annotation “B” showing that the two segments within portion “B” extend laterally beyond the edges of sections U and L); and 
a retaining anchor 41 (Fig. 1) that fits into the locking slot when the folding wing is folded down (see Fig. 2).


    PNG
    media_image1.png
    473
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    384
    media_image2.png
    Greyscale

Congleton et al (U.S. Pat. 3,767,110), Fig. 1, Annotation “A”. The folding wing with location of the upper portion “U”, bridge portion “B” and lower portion “L”.

    PNG
    media_image3.png
    487
    393
    media_image3.png
    Greyscale

Congleton et al (U.S. Pat. 3,767,110), Fig. 1, Annotation “B”. The folding wing with bridge segments within the bridge portion having edges that extend laterally beyond the edges of both the upper portion and lower portion.

Regarding claim 2, Congleton discloses the catheter enclosure system of claim 1 and further discloses wherein the one or more bridge segments  are the sole connection between the upper portion (U) and the lower portion (see annotated Fig. 1, showing that the bridge portion where the bridge segments are located connects the upper and lower segments; the bridge portion is interpreted to consist only of the two bridge segments).
Regarding claim 9, Congleton discloses a groove opening (defined by indentations 42; see Fig. 1) at the tail end of the open-top box.  
Regarding claims 11 and 12, Congleton discloses the hinge 36, which a skilled artisan would recognize to be a living hinge (i.e., the hinge is made from the same material as the two segments that it connects), and the folding wing has notches on the lateral sides of the hinge (i.e., the hinge has a line of weakness in the form of a notch extending across the entire width of the folding wing, thus the notches are also present on lateral sides of the hinge).
Regarding claim 13, Congleton discloses that the hinge 36 is a first hinge, and further comprising a second hinge 38 (Fig. 1) on the folding wing located between the first hinge 36 and a base 34 (see Fig. 1) of the retaining anchor 41.
Regarding claim 21, Congleton discloses that the retaining anchor 41 has left and right lateral edges (i.e., the left and right lateral edges of the lower portion “L” shown in annotated Fig. 1, above), and wherein the two bridge segments each extend laterally past their respective left and right lateral edges of the retaining anchor (i.e., the bridge segments shown in annotated Fig. 1, above, extend laterally beyond both the upper and lower portions “U” and “L”, respectively, including the left and right lateral edges of the lower portion “L”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-9, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Justus (U.S. Pub. 2014/0303595, hereinafter “Justus”) in view of Watanabe (U.S. Pat. 4,782,977).
Regarding claim 1, Justus discloses a catheter enclosure device (“PICC lock 20” of Fig. 2) comprising: an open-top box (“second housing half 48” of Fig. 2) having a compartment (“housing compartment 50” of Fig. 2), a forward end (see Fig. 2 illustrating a forward end corresponding to the end of “side wall 58” which forms “flange 68”), and a tail end (see Fig. 2 illustrating a tail end corresponding to the end of “side wall 58” which forms the “slot 60”); a removable lid (“first housing half 46” of Fig. 2) for covering the box (48, see Fig. 3-4 illustrating how the removable lid covers the box). Justus et al. further discloses that the catheter enclosure device comprising a locking structure (“first flange 66” and “second flange 68”) at the forward end of the open-top box 48 that removably attaches the open-top box 48 to the lid 46 such that the lid 46 can only be removed from the box 48 by distorting the catheter enclosure device (20, see [0021], lines 12-19). 
It is noted that Justus does not appear to disclose that the catheter enclosure device comprises a locking slot at the forward end of the open-top box or wherein the lid comprises a folding wing that overhangs the forward end of the box when covering the box, wherein folding wing comprises: a hinge that allows the folding wing to fold down over the forward end of the box; an upper portion and a lower portion; one or more bridge segments connecting the upper portion to the lower portion; a retaining anchor that fits into the locking slot when the folding wing is folded down. 
Watanabe discloses a catheter enclosure device (“container 20” of Fig. 1, see Fig. 5 illustrating how the enclosure device is sufficiently large enough to enclose a catheter and note how, therefore, the enclosure device corresponds to a catheter enclosure device) comprising: 
an open-top box 26 (Fig. 1) having a compartment (see Fig. 1 illustrating how the box has a rectangularly-shaped compartment), a forward end (see Fig. 1 illustrating how the box comprises a forward end having “aperture 60”), and a tail end (see Fig. 1 illustrating how the box comprises a tail end having “aperture 62”); 
a locking slot 60 (Fig. 1) at the forward end of the open-top box 26 (see Fig. 1 illustrating the locking slot positioned along the forward end of the box); 
a removable lid 28 (see Fig. 1) for covering the box 26 (see Fig. 2 illustrating the lid covering the box), wherein the lid 28 comprises a folding wing 22 (see Fig. 1) that overhangs the forward end of the box 26 when covering the box (see Fig. 2 and Fig. 4A-4D illustrating how the folding wing overhangs a portion of “extension 56” of the forward end of the box in order to insert “aperture 60” when the lid covers the box), wherein the folding wing comprises: 
a hinge 40 that allows the folding wing 22 to fold down over the forward end of the box 26 (see Fig. 2 and Fig. 4A-4D illustrating how the hinge allows the folding wing to fold over extension 56 of the forward end of the box and note how the enclosure device may be flipped 180° such that the hinge allows the folding wing to fold down over extension 56 of the forward end of the box); 
an upper portion (located between the hinge 40 and the tab portion 44; see Fig. 1) and a lower portion (combination of body 38 and snap lock portion 46; see Fig. 1); 
two bridge segments (i.e., portions that define the tab portion 44, each segment of which opposes the other and extends laterally beyond the edges of the hinge 40 and joint 42 on either side of the hinge and joint 42) connecting the upper portion to the lower portion (Fig. 1), wherein the bridge segments are on the sides of the folding wing and each bridge segment extends laterally past respective left and right lateral edges of the upper and lower portions connecting the upper portion to the lower portion (as noted above)
a retaining anchor 46 (Fig. 1) that fits into the locking slot 60 when the folding wing 22 is folded down (see Fig. 4D illustrating how the retaining anchor fits into the locking slot when the folding wing is folded and note how the enclosure device may be flipped 180° such that the anchor fits into the locking slot when the folding wing is folded down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter enclosure device of Justus such that the locking structure of Justus is replaced or combined with the locking structure taught by Watanabe. Such a modification would be advantageous because the locking structure taught by Watanabe cannot be tampered without detection because there can be no replacement of components related to the locking structure after tampering (see Watanabe at col. 2, line 64 through col. 3, line 12). 
Furthermore, the locking structure taught by Watanabe would have locked the enclosure closed and facilitated the opening of the enclosure when desired (see Watanabe at col. 8, lines 9-12) and Justus teaches that modifications may be made to the enclosure device (see Justus at [0027]), including modifications to the locking structure (see Fig. 4-5 and 8 of Justus illustrating modifications to the locking structure of the catheter enclosure device). 
Regarding claim 2, Justus in view of Watanabe  teaches the catheter enclosure device of claim 1 and further teaches wherein the one or more bridge segments (42 of Watanabe) are the sole connection between the upper portion (44 of Watanabe) and the lower portion (38 of Watanabe; see Fig. 4B of Watanabe illustrating how the bridge segment is the only connection between the upper portion and the lower portion).
Regarding claim 5, it is noted that Justus in view of Watanabe does not appear to disclose that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm. Further, regarding claim 6, Justus in view of Watanabe does not disclose that the box is rectangular and has a width in the range of 1-4 cm.
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Justus does not require any specific dimensions of the enclosure device to be modified, nor requires a specific type of catheter or catheter port to be held. Justus does not require any specific dimensions of the enclosure device to be modified, nor requires a specific type of catheter or catheter port to be held. Justus discloses that the compartment 50 formed by the open-top box 48 should be of adequate dimensions to receive an inlet port 36 (see Fig. 2) and any associated connector 37 (see Fig. 2) and to protect the port 36 from access by the patient (see Justus at para [0018], lines 5-9).
Thus, to modify the dimensions of the enclosure device to be within the Applicant’s claimed ranges would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that the length or depth of said open-top box is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Justus in view of Watanabe such that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm.
Regarding claim 6, it is noted that Justus in view of Watanabe discloses that the open-top box has a rectangular shape (see Fig. 2), but does not appear to disclose that the open-top box has a width in the range of 1-4 cm.
 It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Justus does not require any specific dimensions of the enclosure device to be modified, nor requires a specific type of catheter or catheter port to be held. Justus discloses that the compartment 50 formed by the open-top box 48 should be of adequate dimensions to receive an inlet port 36 (see Fig. 2) and any associated connector 37 (see Fig. 2) and to protect the port 36 from access by the patient (see Justus at para [0018], lines 5-9).
Thus, to modify the width of the enclosure device to be within the Applicant’s claimed range would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that the shape, length or depth of said open-top box is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Justus in view of Watanabe such that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm.
Regarding claims 7 and 8, it is noted that Justus in view of Watanabe does not appear to disclose that retaining anchor has a transverse width in the range of 0.5 - 2 cm and in the range of 30 - 70% of the width of the folding wing.
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Though Justus in view of Watanabe does not disclose the specific width of the retaining anchor relative to the width of the folding wing, to modify the dimensions of the retaining anchor relative to the width of the folding wing to be within the Applicant’s claimed ranges would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that width of the retaining anchor, or the width of the retaining anchor relative to the width of the folding wing is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Justus in view of Watanabe such that the retaining anchor has a transverse width of 0.5 to 2 cm and in the range of 30 - 70% of the width of the folding wing.
Regarding claim 9, Justus in view of Watanabe discloses the device comprising a groove opening (see Justus disclosing a “V-shaped slot 60” of Fig. 2) at the tail end of the open-top box 48 (see Fig. 2 of Justus illustrating the groove opening at the tail end of the open-top box).
Regarding claim 14, Justus in view of Watanabe teaches the catheter enclosure device of claim 1 (see rejection of claim 1, above) and further teaches a method of accessing a catheter port (i.e., “inlet port 36” and “any associated connector 37” of Fig. 2 of Justus) held inside a catheter enclosure device, comprising: 
having a catheter enclosure device of claim 1 (see rejection of claim 1, above) with a port (i.e., “inlet port 36” and “any associated connector 37” of Fig. 2 of Justus) enclosed within the compartment of the enclosure device (see Fig. 2-4 illustrating how the catheter port is enclosed within the compartment of the enclosure device); 
detaching the two bridge segments to separate the upper portion from the lower portion (see col. 6, lines 58-64 of Watanabe indicating how the joint 42 is cut to separate the upper portion from the lower portion, which would also separate the two segments from the lower portion);
lifting the upper portion of the folding wing (see col. 6, lines 58-64 of Watanabe  indicating how the folding wing is lifted in order to cut the folding wing); and 
removing the lid 46 (see Fig. 1 of Justus) to expose the catheter port 36/3 (see Justus at para [0021], lines 12-24).
Regarding claim 16, Justus in view of Watanabe discloses that the lid (46 of Justus) is removed by sliding the lid towards the tail end (see Justus at para [0018], lines 5-13).
Regarding claim 17, Justus in view of Watanabe discloses removing the catheter port (36/37) from the box 48 (see Watanabe at para [0024], indicating how the catheter port is removed from the box in order for administration of another injection).
Regarding claim 18, Justus in view of Watanabe discloses a method of enclosing a catheter port inside a catheter enclosure device, comprising:
having the catheter enclosure device of claim 1 (see rejection of claim 1, above);
placing the catheter port (36/37) of an intravenous catheter (“injection line 34” of Justus; see Fig. 1-2) inside the compartment (50 of Justus) of the open-top box (48 of Justus); 
covering the open-top box (48 of Justus) with the lid (46 of Justus) such that the folding wing (22 of Watanabe) is at the forward end of the box and overhanding the forward end (see rejection of claim 1, above); 
folding the folding wing (22 of Watanabe) downward to cause the locking anchor (46 of Watanabe) to insert into the locking slot (60 of Watanabe; see rejection of claim 1, above, for an explanation of providing the folding wing on the lid and the locking slot on the open-top box in the combination of Justus in view of Watanabe provides that the folding wing is folded downward to cause the locking anchor to insert into the locking slot). 
Claim 19 recites “wherein an attempt to forcibly open the folding wing while the retaining anchor is locked causes deformation at the hinge” which is subject matter considered to cover an intended use of the device rather than a method step (i.e., Examiner interprets the claimed method not to positively recite the step of attempting to forcibly open the folding wing while the retaining anchor is locked). Justus in view of Watanabe teaches that an attempt to forcibly open the folding wing (22 of Watanabe) while the retaining anchor (46 of Watanabe) is locked causes deformation at the hinge (40 of Watanabe; see Watanabe at col. 7, lines 1-7 indicating how the folding wing taught by Watanabe provides that an attempt to forcibly opening the folding wing while the retaining anchor is locked causes deformation at the hinge). 
Regarding claim 20, Justus in view of Watanabe discloses wherein the box (48 of Justus) further comprises a groove opening (see “V-shaped slot 60” in Fig. 2 of Justus) at the tail end (see Fig. 2 of Justus, illustrating the groove opening at the tail end of the box), and the method further comprises inserting the intravenous line (34 of Justus) into the groove opening (see Fig. 2-4 of Justus, illustrating the intravenous line being inserted into the groove opening).

Claims 1, 2, 9, 11-13, 18, 19, 20, 21, is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al (U.S. Pub. 2007/0043326 A1, hereinafter “Navarro”) in view of Congleton et al (U.S. Pat. 3,767,110).
Regarding claim 1, Navarro discloses a catheter enclosure device (Fig. 1) comprising:
an open-top box 5 (Fig. 1) having a compartment 3 (Fig. 1), a tail end (where a hinge is located to hingedly connect a lid 6 to the open-top box 5) and a forward end (opposite the hingedly connected end) and a removable lid 6 (Fig. 1) for covering the box.
It is noted Navarro does not appear to disclose a locking slot at the forward end of the open-top box; and wherein the lid comprises a folding wing that overhangs the forward end of the box when covering the box, wherein the folding wing comprises: a hinge that allows the folding wing to fold down over the forward end of the box; an upper portion and a lower portion, each having left and right lateral edges; two bridge segments connecting the upper portion to the lower portion, wherein the bridge segments are on the sides of the folding wing and each bridge segment extends laterally past their respective left and right lateral edges of the upper and lower portions; and a retaining anchor that fits into the locking slot when the folding wing is folded down. Rather, Navarro discloses that the lid 6 is latched to the open-top box 5 by “ratchet mechanisms which are known in themselves” (para [0075]).
Congleton discloses a catheter enclosure device (see Fig. 1; the enclosure device is disclosed to be able to hold light bulbs, and is thus sufficiently large enough to enclose a catheter; therefore, the device meets the intended use of enclosing a catheter) comprising: 
an open-top box (combination of 12 and 14; see Fig. 1) having a compartment 22 (Fig. 1), a forward end (corresponding to the location of wing a locking slot 30; see Fig. 1), and a tail end (corresponding to the location at an integral hinge 16; see Fig. 1); 
a locking slot 30 (Fig. 1) at the forward end of the open-top box; 
a removable lid for covering the box (see member 12 in Fig. 1; although element 12 is not shown at the top of the box, a lid can cover any part of the box, or alternatively, the box can be flipped over so that the element 12 is covering the top of the box), wherein the lid 12 comprises a folding wing 28 (Fig. 1) overhangs the forward end of the box when covering the box, wherein the folding wing comprises: 
a hinge 36 (Fig. 1) that allows the folding wing to fold down over the forward end of the box (see Fig. 2); 
an upper portion (formed between the keyways 39; see Fig. 1, Annotation “A”, above showing dotted lines delineating each portion with “U” as the upper portion) and a lower portion (i.e., the inwardly tapering portion near retaining anchor 41; see Fig. 1, Annotation “A” showing dotted lines delineating each portion with “L” as the lower portion), each portion having left and right lateral edges;
two bridge segments (formed below the keyways 39 and above the retaining anchor 41; see Fig. 1, Annotation “A”, above, showing dotted lines delineating a bridge portion “B” portion, and Fig. 1 Annotation “B”, above, showing the two bridge segments) connecting the upper portion to the lower portion, wherein the bridge segments are on the sides of the folding wing and each bridge segment extends laterally past their respective left and right lateral edges of the upper and lower portions (see Annotation “B” showing that the two segments within portion “B” extend laterally beyond the edges of sections U and L); and 
a retaining anchor 41 (Fig. 1) that fits into the locking slot when the folding wing is folded down (see Fig. 2).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Navarro to incorporate the locking slot disclosed in Congleton at the forward end of the open-top box, and the folding wing disclosed on Congleton that overhangs the forward end of the box when covering the box, in order to provide an effective latching mechanism between the open-top box 5 and the lid 6 in convenient, economical, and shock-resistant manner (as taught in Congleton at col. 1, lines 51-61)   with a reasonable expectation of success. This additional mechanism would have been more effective than the latch mechanisms disclosed in Navarro alone.
Regarding claim 2, Navarro in view of Congleton discloses that the one or more bridge segments are the sole connection between the upper portion (U) and the lower portion (see annotated Fig. 1 of Congleton, showing that the bridge portion where the bridge segments are located connects the upper and lower segments; the bridge portion is interpreted to consist only of the two bridge segments).
Regarding claim 9, Navarro in view of Congleton discloses a groove opening (defined by indentations 42 in Congleton; see Fig. 1) at the tail end of the open-top box.  
Regarding claims 11 and 12, Navarro in view of Congleton discloses the hinge 36 in Congleton, which a skilled artisan would recognize to be a living hinge (i.e., the hinge is made from the same material as the two segments that it connects), and the folding wing has notches on the lateral sides of the hinge (i.e., the hinge has a line of weakness in the form of a notch extending across the entire width of the folding wing, thus the notches are also present on lateral sides of the hinge).
Regarding claim 13, Navarro in view of Congleton discloses that the hinge 36 is a first hinge, and further comprising a second hinge 38 (Fig. 1) on the folding wing located between the first hinge 36 and a base 34 (see Fig. 1) of the retaining anchor 41.
Regarding claim 18, Navarro in view of Congleton discloses a method of enclosing a catheter port inside a catheter enclosure device, comprising: 
having a catheter enclosure device of claim 1 (see rejection of claim 1, above), 4Serial No. 16/774,680 
placing the catheter port 3 (Fig. 3) of an intravenous catheter 1 (Fig. 3) inside the compartment of the open-top box (see Fig. 3); 
covering the open-top box with the lid (see para [0049]),
such that the folding wing is at the forward end of the box and overhanging the forward end (i.e., as noted with respect to claim 1, a skilled artisan would have found it obvious to provide the folding wing of Congleton at the forward end of the box of Navarro) ; and 
folding the folding wing downward to cause the locking anchor to insert into the locking slot (see Congleton at col. 3, lines 30-56 describing how the folding wing is folded so that the locking anchor is inserted into the locking slot).
Claim 19 recites “wherein an attempt to forcibly open the folding wing while the retaining anchor is locked causes deformation at the hinge” which is subject matter considered to cover an intended use of the device rather than a method step (i.e., Examiner interprets the claimed method not to positively recite the step of attempting to forcibly open the folding wing while the retaining anchor is locked). It is understood, however, that “an attempt to forcibly open the folding wing” could encompass attempting to pull on the hinge 36, causing it to deform, without unlocking the folding wing from the retaining anchor (see Congleton at col. 3, line 65 to col. 4, line 5 disclosing that the folding wing and retaining anchor are designed to “withstand considerable forces without opening accidentally”).
Regarding claim 20, Navarro in view of Congleton discloses that the box further comprises a groove opening 15 at the tail end (i.e., groove openings 15 extend from the head end to the tail end across the width of the device), and the method further comprises inserting an intravenous line (such as a catheter 4; see Fig. 3) into the groove opening (see Navarro at Fig. 3).
Regarding claim 21, Navarro in view of Congleton discloses that the retaining anchor 41 of Congleton has left and right lateral edges (i.e., the left and right lateral edges of the lower portion “L” shown in annotated Fig. 1, above), and wherein the two bridge segments each extend laterally past their respective left and right lateral edges of the retaining anchor (i.e., the bridge segments shown in annotated Fig. 1, above, extend laterally beyond both the upper and lower portions “U” and “L”, respectively, including the left and right lateral edges of the lower portion “L”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Congleton et al (U.S. Pat. 3,767,110) in view of McCumber (U.S. Pub. 2012/0103990 A1, hereinafter “McCumber”).
Regarding claim 4, it is noted that Congleton does not appear to disclose that a void exists “between the upper portion, the lower portion and two bridge segments” (interpreted to mean that the void exists between two bridge segments, as the bridge segments are already designed to connect the upper and lower portion and would, in most cases, be in between the upper and lower portions).
McCumber discloses an enclosure device having a folding wing 50 (Fig. 1) and voids formed by detents 72 (see Fig. 4 showing an underside of the folding wing 50 which has been shaped into two voids to form the underside of the protruding detents 72).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Congleton so as to provide a void between the upper portion, the lower portion and two bridge segments (i.e., to provide the voids between the two bridge segments on the folding wing), based on the teaching in McCumber that the voids form detents that are useful to create a narrow gap between the surface of the folding wing and the base of the locking slot 30, so that the edge of the folding wing can be more easily engaged and manipulated by a user (see McCumber at para [0024]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Congleton et al (U.S. Pat. 3,767,110).
Regarding claim 5, it is noted that Congleton does not appear to disclose that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm. Further, regarding claim 6, Congleton does not disclose that the box is rectangular and has a width in the range of 1-4 cm.
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Congleton does not require any specific dimensions of the enclosure device to be modified, nor requires a specific item to be held (i.e., Congleton discloses that the device may hold lightbulbs (col 2, lines 35-37), fruit (col. 4, lines 10-11) or “other objects” (col. 4, line 15)). Thus, to modify the dimensions of the enclosure device to be within the Applicant’s claimed ranges would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that the length or depth of said open-top box is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Congleton such that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm.
Regarding claim 6, it is noted that Congleton does not appear to disclose that the open-top box has a rectangular length and has a width in the range of 1-4 cm.
 It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Congleton does not require any specific shape or dimensions of the enclosure device to be modified, nor requires a specific item to be held (i.e., Congleton discloses that the device may hold lightbulbs (col 2, lines 35-37), fruit (col. 4, lines 10-11) or “other objects” (col. 4, line 15)). Thus, to modify the width of the enclosure device to be within the Applicant’s claimed range would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that the shape, length or depth of said open-top box is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Congleton such that the open-top box has a length in the range of 6 to 10 cm and a depth in the range of 1 to 3 cm.
Further, to modify the shape of the box to be rectangular would have been within the level of ordinary skill in the as a matter of choice with which a person would have found obvious absent persuasive evidence that the particular configuration (i.e., shape) of the claimed container was significant. See in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claims 7 and 8, it is noted that Congleton does not appear to disclose that retaining anchor has a transverse width in the range of 0.5 - 2 cm and in the range of 30 - 70% of the width of the folding wing.
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Though Congleton does not disclose the specific width of the retaining anchor 41 relative to the width of the folding wing 28, But Congleton discloses that the retaining anchor should be large enough to allow a user’s finger to be placed into it in order to lift the folding wing 28 deliberately (see col. 3, lines 62-67) but not be so large that the folding wing 28 can be released accidentally (see col. 3, line 67 to col. 4, line 1).
Thus, to modify the dimensions of the retaining anchor relative to the width of the folding wing to be within the Applicant’s claimed ranges would have been within the level of ordinary skill in the art at the time of the invention and would have led to a reasonable expectation of success in performing the same function.
Further, Applicant has not shown that width of the retaining anchor 41, or the width of the retaining anchor relative to the width of the folding wing 28 is a critical feature of the claimed invention or solves a stated problem.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the catheter enclosure device of Congleton such that the retaining anchor has a transverse width of 0.5 to 2 cm and in the range of 30 - 70% of the width of the folding wing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Congleton et al (U.S. Pat. 3,767,110) in view of Gordon (U.S. Pat. 4,397,647, hereinafter “Gordon”).
Regarding claim 10, Congleton discloses a grasping fin on the upper side of the folding wing. 
Gordon discloses a catheter enclosure device having a foldable wing 25 (Fig. 3) having a grasping fin 26 (Fig. 3) on the wing’s upper side.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Congleton in order to provide a grasping fin as taught in Gordon, based on the teaching in Gordon of the grasping fin permitting the user to more easily grasp the folding wing and control its position (see Gordon at col. 4, lines 29-31).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Pub. 4,782,977) in view of Clark et al. (US 2011/0208132).
Regarding claim 12, Watanabe does not appear to disclose that the folding wing has notches on the lateral sides of the hinge.
Clark discloses an enclosure device (“catheter adapter 2” of Fig. 1-2) comprising a hinge 8 (see Fig. 1-2) that allows folding between adjacent shells 4 and 6 (see Fig. 1-2), wherein the hinge 8 is a living hinge (see [0036], lines 1-5) and wherein the hinge 8 has notches on the lateral sides of the hinge 8, see Fig. 6 illustrating the living hinge having two triangularly-shaped notches at the lateral sides of the living hinge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure device of Watanabe such that the hinge has notches on its lateral sides as taught by Clark et al, based on the teaching in Clark that such hinges are beneficial for facilitating folding between adjacent structures (Clark at see [0036], lines 1-5 and Fig. 2-3). Furthermore, the hinge of Clark is structurally equivalent to the hinge of Watanabe and one of ordinary skill in the art would have readily recognized that the hinge of Clark could have been incorporated into the enclosure device of Watanabe to yield the same predictable result of folding the wing down over the forward end of the box. 

Response to Arguments
Applicant's arguments filed 07/08/2022, with respect to the pending claims have been fully considered but they are moot in view of the new grounds of rejection necessitated by the claim amendments.
Examiner further notes that new grounds of rejection under 35 U.S.C. 112(b) have been applied to the pending claims, certain rejections of which were not necessitated by Applicant’s amendments. Accordingly, THIS ACTION IS MADE NON-FINAL.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/12/2022